UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4078


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LATARISHA MICHELLE CRAWFORD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00212-NCT-1)


Submitted:   August 25, 2015                 Decided:    August 28, 2015


Before DUNCAN    and   AGEE,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Latarisha Michelle Crawford pleaded guilty to possession of

an unregistered firearm, in violation of 26 U.S.C. § 5861(d)

(2012).   The district court sentenced Crawford to 120 months of

imprisonment, and she now appeals.            Appellate counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the sentence is reasonable.               Crawford was

informed of her right to file a pro se supplemental brief, but

she has not done so.     Finding no error, we affirm.

      We review a sentence for reasonableness, applying an abuse

of discretion standard.         Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Lymas, 781 F.3d 106, 111 (4th

Cir. 2015).      In so doing, we first examines the sentence for any

procedural error, including “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C. § 3553(a) (2012)]

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence—including

an explanation for any deviation from the Guidelines range.”

Lymas, 781 F.3d at 111-12 (quoting Gall, 552 U.S. at 51).                  We

then consider the substantive reasonableness of the sentence; if

the   sentence    is   within    the   Guidelines    range,   we   apply    a

presumption of reasonableness.             See Rita v. United States, 551



                                       2
U.S. 338, 346-59 (2007) (upholding presumption of reasonableness

for within Guidelines sentence).

      We have thoroughly reviewed the record and conclude that

the   sentence        is    reasonable.            The    district       court       properly

calculated      the    advisory           Guidelines     range,    responded          to   the

parties’     sentencing         arguments,         and   adequately          explained     the

chosen sentence.           In addition, Crawford has failed to overcome

the   presumption          of   reasonableness           applied        to    her    within-

Guidelines sentence.

      We have examined the entire record in accordance with the

requirements of Anders and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Crawford, in

writing,   of    the       right     to    petition      the   Supreme       Court    of   the

United States for further review.                     If Crawford requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

state that a copy thereof was served on Crawford.                              We dispense

with oral argument because the facts and legal contentions are

adequately      presented       in    the     materials        before    the     court     and

argument would not aid the decisional process.

                                                                                     AFFIRMED



                                               3